ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline BRUCE J. WECHSLER of LITTLETON, COLORADO, who was admit*275ted to the bar of this State in 1981, be suspended from the practice of law for a period of one year and one day, respondent having been suspended from practice for a period of one year and one day in the State of Colorado for the mishandling of client funds, and the Disciplinary Review Board further recommending that respondent not be restored to practice unless and until restored to practice in Colorado, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and BRUCE J. WECH-SLER is hereby suspended from practice for a period of one year and one day, effective July 14,1993, and until the further Order of the Court; and it is further
ORDERED that respondent not be restored to practice unless and until restored to practice in Colorado; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.